Citation Nr: 9917557	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of adenocarcinoma of the 
appendix and colon with history of ulcerative colitis, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date prior to February 27, 
1995, for the assignment of a 100 percent rating for the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to May 
1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the RO 
which assigned an increased rating of 100 percent for the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis, 
effective February 27, 1995. 

In June 1997, the Board remanded this matter for further 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's formal claim for an increased rating for 
his service-connected postoperative residuals of 
adenocarcinoma of the appendix and colon with history of 
ulcerative colitis was received by VA on February 27, 1995.  

3.  In an August 1995 decision, the RO awarded a 100 percent 
rating for the service-connected postoperative residuals of 
adenocarcinoma of the appendix and colon, with an assigned 
effective date of February 27, 1995.  

4.  The earliest date on which it was factually ascertainable 
that the veteran's adenocarcinoma of the appendix and colon 
was 100 percent disabling was on December 15, 1993, the date 
of his total proctocolectomy and ileo-anal anastomosis 
performed at the Virginia Commonwealth University.  



CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 
1995, for the award of a 100 percent rating for the service-
connected postoperative residuals of adenocarcinoma of the 
appendix and colon with history of ulcerative colitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400(o) (1998).

(The issue of entitlement to an increased rating for the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis 
is addressed in the REMAND portion of this document.)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

As indicated hereinabove, the veteran contends that he is 
entitled to an effective date earlier than February 27, 1995, 
for the award of a 100 percent rating for the service-
connected postoperative residuals of adenocarcinoma of the 
appendix and colon with history of ulcerative colitis.  
Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

In August 1973, the veteran filed a claim for ulcerative 
colitis.  In February 1976, the RO granted service connection 
for ulcerative colitis and assigned a 10 percent evaluation 
effective on December 18, 1975.  The veteran was notified of 
the decision and of his appellate rights in a letter dated 
February 26, 1976, which was mailed to his last known address 
of record.  

On February 27, 1995, the veteran submitted a claim for 
increase in his disability status due to medical problems he 
had experienced during the previous year; specifically, the 
progression of the service-connected ulcerative colitis and 
resultant development of colon cancer, for which he underwent 
surgery in December 1993 and chemotherapy for a period of one 
year commencing in January 1994.  

Private medical evidence submitted in support of the 
veteran's claim showed that in August 1993, the veteran 
underwent a colonoscopy which was deformed and showed 
moderate gland dysplasia in the cecum, atypia and glandular 
changes in the right colon and transverse colon and sigmoid 
dysplasia, as well.  Subsequently, on December 15, 1993, the 
veteran underwent a total proctocolectomy and ileo-anal 
anastomosis at the Virginia Commonwealth University.

In August 1995, the RO assigned a 100 percent rating for the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis 
effective February 27, 1995.  

The veteran and his representative maintain that he is 
entitled to a December 15, 1993, effective date for the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis 
on the basis that he mistakenly contacted the state veterans 
affairs department in February 1994 to inform VA of his 
condition, which was compounded by his declining medical 
condition while undergoing chemotherapy.  

In a statement dated in April 1996, the veteran indicated 
that he had not contacted VA prior to his surgery in December 
1993 for two reasons; namely, the cost was going to be 
covered by the medical insurance provided by his employer and 
because he thought that it would be premature to open the 
issue with VA before his medical condition had stabilized.  
According to the veteran, he initially contacted a 
representative from the state veterans affairs office and 
notified him of his condition in February 1994.  He stated 
that the representative informed him at the time that he 
would begin to process his case.  After an extended period of 
time without a response, the veteran once again contacted the 
state veterans affairs office and discovered that the 
representative had not undertaken any action on his behalf.  
The veteran noted that he then called the VA office in 
Roanoke, explained his condition and his unsuccessful attempt 
to contact VA through the state veterans affairs office, and 
was advised to deal directly with the VARO in Roanoke. 

As noted hereinabove, pursuant to the provisions of 38 C.F.R. 
§ 3.400(o)(2), it was first factually ascertainable that the 
veteran's adenocarcinoma of the appendix and colon with 
history of ulcerative colitis was 100 percent disabling on 
December 15, 1993, the date of surgery.  Although the Board 
has empathy with the veteran's position, VA did not receive 
the veteran's claim until February 1995.  Consequently, as 
the veteran failed to submit a request for increase to VA 
until February 1995, the claim for an effective date earlier 
than February 27, 1995, for the award of a 100 percent 
evaluation for the service-connected postoperative residuals 
of adenocarcinoma of the appendix and colon with history of 
ulcerative colitis must be denied by operation of law.  
38 C.F.R. § 3.400(o)(2).  



ORDER

The claim for an effective date earlier than February 27, 
1995, for an award of a 100 percent evaluation for the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis 
is denied.  



REMAND

As noted above, in August 1995, the RO assigned an increased 
rating of 100 percent for the service-connected postoperative 
residuals of adenocarcinoma, effective February 27, 1995.  
Subsequently, in April 1996, the RO proposed to reduce the 
100 percent rating for the carcinoma to 20 percent.  A June 
1996 rating decision implemented the proposed reduction and 
set September 1, 1996, as the effective date for the 20 
percent evaluation.  The veteran initiated an appeal by 
filing a Notice of Disagreement in May 1996 contending that 
he was entitled to an evaluation greater than 20 percent for 
the service-connected carcinoma.  In a January 1997 rating 
action, the RO effectuated a 30 percent evaluation for the 
veteran's service-connected carcinoma secondary to a 
legislatively mandated increase, effective on September 1, 
1996.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge and the 
veteran's condition).  As noted, the veteran was notified in 
April 1996 of the RO's intent to reduce the 100 percent 
rating in effect for his carcinoma to 20 percent.  
Thereafter, he was afforded the opportunity to have a 
predetermination hearing and given at least 60 days in which 
to present additional evidence.  See 38 C.F.R. § 3.105(e).  

Final action to reduce the 100 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in June 1996, effective on 
September 1, 1996.  The veteran was informed of the decision 
by letter dated in June 1996.  Consequently, it appears that 
the RO did follow the procedures required under 38 C.F.R. 
§ 3.105(e)-the veteran was notified of his rights, given an 
opportunity for a hearing and time to respond, and the 
reduction was made effective no sooner than permitted ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(h)(2)(i).  The reduction, taken within five 
years of the award of the 100 percent rating, is not strictly 
governed by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.

The Board notes that the veteran has continued to disagree 
with the evaluation assigned his service-connected 
disability.  In June 1997, the Board remanded this matter for 
further development of the record, to include a 
gastroenterology examination to determine the current 
severity of the postoperative residuals of adenocarcinoma of 
the appendix and colon with history of ulcerative colitis.  
The claims folder was to have been made available to the 
examiner for review and all indicated testing was to have 
been performed.  Based on his/her examination and study of 
the case, the examiner was requested to describe in detail 
all manifestations attributable to the service-connected 
condition and comment on the overall level of incapacity 
caused thereby.  In particular, the examiner was to comment 
on any impairment of absorption, malnutrition, anemia or 
bowel disturbance attributable to the service-connected 
disability.  The presence of any residuals of the previously 
treated malignant growth was also to be noted.  A complete 
rationale for all opinions expressed was also to be provided.  

In accordance with the remand, the veteran was initially 
afforded a VA examination in September 1998.  The RO 
appropriately determined that this examination was inadequate 
for assessing the current status of the veteran's condition, 
thus a second VA examination was conducted in November 1998.  
At that time, it was noted that the veteran did not have many 
complaints, except that he continued to have diarrhea 
approximately seven times per day, and that the side effects 
from his condition were very compatible with the duties of 
his work.  The examining physician further described the 
veteran's symptoms as being mild compared to the side effects 
that he had experienced while undergoing chemotherapy.  

Based on the report submitted, the examining physician failed 
to follow the directives of the June 1997 remand order.  
Specifically, he did not identify all manifestations 
attributable to the service-connected disability.  In 
particular, he failed to indicate the presence of any 
impairment of absorption, malnutrition or anemia.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran should be afforded 
another examination to determine the current severity of the 
service-connected postoperative residuals of adenocarcinoma 
of the appendix and colon with history of ulcerative colitis.  
In addition, any pertinent treatment records should be 
obtained for review.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the residuals of his 
carcinoma since November 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
gastroenterology examination to determine 
the current severity of the service-
connected postoperative residuals of 
adenocarcinoma of the appendix and colon 
with history of ulcerative colitis.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and all indicated testing 
should be performed.  Based on his/her 
examination and study of the case, the 
examiner is requested to describe in 
detail all the manifestations 
attributable to the service-connected 
condition and comment on the overall 
level of incapacity caused thereby.  In 
particular, the examiner should comment 
on any impairment of absorption, 
malnutrition, anemia or bowel disturbance 
attributable to the service-connected 
disability.  The presence of any 
residuals of the previously treated 
malignant growth should be noted.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

